Citation Nr: 1531752	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  05-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from November 1965 to October 1969, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this case was most recently before the Board in August 2013, the issue of service connection for tinnitus was denied.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a March 2015 memorandum decision, the Court vacated and remanded the Board's decision in regard to this issue.  The Court's memorandum decision did not disturb the remainder of the August 2013 Board decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the March 2015 order memorandum decision, the Board finds that an addendum opinion is required to address whether the Veteran's tinnitus is caused by or a symptom of his service-connected bilateral hearing loss.   That is, the Court found that a March 2013 examination did not adequately addressed whether there was an association between the Veteran's service-connected hearing loss and complaints of tinnitus.  Specifically, the Court determined that the March 2013 examiner's conclusion that hearing loss does not cause tinnitus was contrary to the established guidance in VA Training Letter 10-02.  The Board notes that the VA Training Letter states that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus." See VA Training Letter 10-02.

Moreover, the Court found that the examiner, despite the Veteran's clinical diagnosis of sensorineural hearing loss, did not provide an opinion as to whether or not the tinnitus was a symptom associated with his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file must be provided to and reviewed by the March 2013 examiner or another appropriate examiner if the March 2013 examiner is not available.  Based on a review of the claims file, to include a copy of this Remand, the examiner should provide medical opinion, with adequate rationale, as to: 

(a) whether it is at least as likely as not that any currently diagnosed tinnitus was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service. 

(b) whether it is at least as likely as not that the Veteran's service-connected bilateral hearing loss caused the Veteran's tinnitus; or if tinnitus is a symptom associated with his hearing loss.

(c) whether it is at least as likely as not that the Veteran's service-connected bilateral hearing loss has aggravated the Veteran's tinnitus.  Aggravation means that there has been a permanent worsening of the condition beyond the natural progression.

The examiner must specifically acknowledge and discuss the Veteran's report that his tinnitus first manifested during his period service.  The examiner must also specifically acknowledge and discuss the established guidance in VA Training Letter 10-02, regarding tinnitus, which establishes that sensorineural hearing loss is the most common cause of tinnitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

